Citation Nr: 0322637	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-13 922	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In February 2003, subsequent to the most recent supplemental 
statement of the case, the Board undertook additional 
development on the claim, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Additional evidence was received 
and has been associated with the claims file.  Specifically, 
a VA examination, dated in June 2003, has been obtained.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations which empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
see also 38 C.F.R. § 19.31(b).  In this case, a waiver has 
not been obtained.  However, given the Board's favorable 
determination in this case, no prejudice accrues to the 
veteran, and the Board will proceed without further delay.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran currently suffers from bilateral 
sensorineural hearing loss that began during his military 
service.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Even if hearing loss disability under the standards of 38 
C.F.R. § 3.385 or under the hearing loss criteria cited in 
Hensley above was not shown during a veteran's period of 
active duty, service connection is still possible if the 
veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385 and the condition can be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records 
reflect that on entry into active duty, at the time of his 
physical examination in May 1965, examination of the ears was 
normal and hearing was within normal limits bilaterally from 
250 to 4000 Hertz.  There is no clinical evidence in the 
service medical records of any complaints or findings 
regarding ear problems or hearing loss during service.  
However, at discharge, the report of examination in April 
1967 shows that the veteran was diagnosed with mild deafness 
of the left ear, conversational range, cause unknown.

Subsequent to service, the report of an August 1999 VA 
examination shows that the veteran reported a history of 
sudden onset of hearing loss that occurred after exposure to 
noise trauma, specifically an explosion on his left side in 
1965 during basic training.  The veteran stated that he noted 
bleeding from his ear following the in-service explosion, but 
that the damage to the ear apparently resolved spontaneously 
because he experienced no further problems.  The veteran 
indicated that his hearing loss had become progressively 
worse, and that he had difficulty understanding speech, 
particularly in crowds of people with background noise.

Audiometric testing revealed pure tone thresholds of 20, 25, 
45, 65, and 70 decibels in his right ear, and 20, 30, 55, 65, 
and 75 decibels in his left ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hz, respectively.  The report reflects that speech 
discrimination scores were 88 percent in the right ear and 86 
percent in the left ear.

A follow-up examination, for the purpose of determining the 
etiology of the veteran's bilateral sensorineural hearing 
loss, was conducted in June 2003, pursuant to a request by 
the Board.  At that time, test results confirmed mild to 
severe sensorineural hearing loss from 2000 to 8000 Hertz.  
It was noted that the veteran again noted that he was exposed 
to a loud explosion during his basic training when a charge 
blew up beside him, making his ears bleed.  He reported that 
he then worked as a mechanic during service and was around a 
lot of engine noise.  Following a longitudinal review of the 
claims folder, the examiner opined that:

Since there is a preinduction and a 
separation physical, and at 
preinduction, [the veteran's] hearing 
was within normal limits, and at 
separation, a mild sensorineural 
hearing loss was noted bilaterally, 
it is highly likely that his hearing 
loss is due to noise exposure during 
his tour of duty in the military.

Analysis.  To summarize, the veteran has indicated he was 
exposed to a loud explosion during basic training and then 
was exposed to loud noise during the remainder of his 
military service as a result of his work as a mechanic.  A 
layperson is competent to testify as to observable symptoms 
and injuries.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the reported explosion during basic training 
has not been confirmed, the Board finds the veteran's history 
of noise exposure in service to be credible and consistent 
with his military service.  Thus, the Board is satisfied that 
the veteran was exposed to noise during service.

Additionally, VA examinations conducted in August 1999 and 
June 2003 confirmed the presence of bilateral sensorineural 
hearing loss as defined in 38 C.F.R. § 3.385.  It was the 
June 2003 examiner's finding that the currently demonstrated 
hearing loss was related to noise exposure in service.  Thus, 
there is also competent medical evidence relating the 
veteran's bilateral sensorineural hearing loss to noise 
exposure in service.  Accordingly, service connection for 
bilateral sensorineural hearing loss is warranted.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

